Citation Nr: 0510098	
Decision Date: 04/07/05    Archive Date: 04/21/05

DOCKET NO.  04-10 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES


1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral hearing 
loss disability.

2.  Entitlement to service connection for right ear hearing 
loss disability.

3.  Entitlement to service connection for left ear hearing 
loss disability.

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

E. I. Velez Pollack, Associate Counsel


INTRODUCTION

The veteran had active service from May 1970 to February 
1972.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of July 2003 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho.  The RO reopened the claim for service 
connection for bilateral hearing loss disability and denied 
service connection.

The issue of service connection for left ear hearing loss 
disability is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

The Board notes that, in the veteran's VA examination of 
September 2003, he complained of suffering from tinnitus 
symptoms for five years.  In the representative's statement 
of March 2004, the veteran's representative requested that 
the issue of tinnitus be referred to the RO for adjudication.  
The Board considers this an informal claim for service 
connection for tinnitus.  As this claim has been neither 
procedurally prepared nor certified for appellate review, the 
Board is referring it to the RO for initial consideration and 
appropriate action.  Godfrey v. Brown, 7 Vet. App. 398 
(1995).


FINDINGS OF FACT

1.  Service connection for bilateral hearing loss disability 
was denied by the RO in a rating decision of March 1984.  The 
veteran did not appeal the decision and it became final.

2.  The evidence submitted since the RO's March 1984 decision 
bears directly and substantially on the matter under 
consideration, is neither cumulative nor redundant, and 
raises a reasonable possibility of substantiating the claim.

3.  Right ear hearing loss disability is attributable to 
service.
CONCLUSIONS OF LAW

1.  The March 1984 rating decision, which denied service 
connection for bilateral hearing loss, is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2004).

2.  The evidence received since the March 1984 rating 
decision, which denied service connection for bilateral 
hearing loss, is new and material, and the claim is reopened.  
38 U.S.C.A. §§ 5103A, 5107, 5108 (West 2002); 38 C.F.R. §  
3.156(a) (2004).

3.  Right ear hearing loss disability was incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran's Claims Assistance Act of 2000 (VCAA), is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  The law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the veteran and 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103 (West 2002).  VA must also inform the 
claimant which evidence VA will seek to provide and which 
evidence the claimant is to provide.  Quartuccio v. Principi, 
16 Vet. App. 183, 186-87 (2002).  Second, the VA has a duty 
to assist the veteran in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002).  In 
the instant case, the veteran's claim is being reopened.  As 
such, any deficiencies with regard to VCAA are harmless and 
nonprejudicial.  

The RO, in a decision dated in August 1984, denied the 
veteran's claim of entitlement to service connection for 
hearing loss on the basis that the bilateral high frequency 
hearing loss existed prior to service.  The veteran did not 
appeal the RO's decision, and it became final.

Added to the record since August 1984, is a private 
audiological exam of March 2003 that shows that the veteran 
is currently suffering from severe high frequency 
sensorinueral hearing loss.  The audiological record notes a 
long history of noise exposure as a military helicopter pilot 
and states that the hearing loss is consistent with noise 
exposure.  

The August 1984 rating decision was final based upon the 
evidence then of record.  However, a previously finally 
denied claim will be reopened if new and material evidence is 
submitted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  If the 
Board determines that the evidence is new and material, the 
case is reopened and evaluated in light of all the evidence, 
both new and old.  Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).  In making this determination, the Board must look at 
all of the evidence submitted since the time that the claim 
was finally disallowed on any basis, not only since the time 
the claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273 (1996).  In the present case, this means that 
the Board must look at all the evidence submitted since the 
August 1984 decision, which was the most recent final 
adjudication that disallowed the veteran's claim.

The Board notes that the applicable regulation requires that 
new and material evidence is evidence which has not been 
previously submitted to agency decision makers which relates 
to an unestablished fact necessary to substantiate the claim, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled, 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

The Board has made a careful review of the record.  The Board 
notes that at the time of the prior denial, there was 
evidence of bilateral hearing loss, but no evidence of a 
nexus to service.  Since that determination, the veteran has 
presented competent evidence that it is possible that his 
bilateral hearing loss is related to noise exposure as a 
military helicopter pilot.  Accordingly, the additional 
evidence is new and material.  This evidence is relevant and 
probative to the issue at hand and raises a reasonable 
possibility of substantiating the claim.  See 38 C.F.R. 
§ 3.156.  

Right Ear Hearing Loss Disability

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110, 1131 (West 2002).  Service connection 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein.  38 
C.F.R. § 3.303 (2004).  Service connection for an organic 
disease of the nervous system may be granted if manifest to a 
compensable degree within one year following separation from 
service.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).

A "disability" is generally "an impairment in earnings 
capacity resulting from such diseases and injuries and their 
residual conditions in civil occupations."  38 C.F.R. § 4.1; 
see Davis v. Principi, 276 F. 3d 1341, 1345 (Fed. Cir. 2002); 
see also Leopoldo v. Brown, 4 Vet. App. 216, 219 (1993) (A 
"disability" is a disease, injury, or another physical or 
mental defect.").  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2004).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2004).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the in-service 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

During service, the following audiometric examinations were 
conducted.

February 1970

 
 
 
HERTZ
 
 
 
 
500
1000
2000
3000
4000
6000
RIGHT
25
15
10
15
15
55

June 1970

 
 
 
HERTZ
 
 
 
500
1000
2000
3000
4000
RIGHT
-10
-5
-10
X
0

May 1971

 
 
 
HERTZ
 
 
 
 
500
1000
2000
3000
4000
6000
RIGHT
10
0
-5
-5
10
30

February 1972

 
 
 
HERTZ
 
 
 
500
1000
2000
3000
4000
RIGHT
35
20
15
X
20
 
On the authorized audiological evaluation in July 2003, pure 
tone thresholds, in decibels, were as follows:

 
 
 
HERTZ
 
 
 
500
1000
2000
3000
4000
RIGHT
25
20
10
25
70

Service connection for right ear hearing loss disability had 
been denied on the basis that it preexisted service.  It is 
correct that abnormal hearing was identified prior to 
service, in February 1970, including at 6000 Hertz.  However, 
such findings were not reproduced in June 1970 or May 1971.  
When the Board reviews the entire record, there can be only 
two conclusions, either the February 1970 report is an 
inaccurate representation of actual auditory acuity or the 
other inservice reports are inaccurate.

In view of the fact the February 1970 result at 6000 Hertz 
was never reproduced, the Board is unable to conclude with 
any certainty that hearing loss on the right preexisted 
service.  It is established that the veteran had hearing loss 
on the right ear during service (although not to the level of 
disability) and that current hearing loss disability cannot 
be dissociated from the inservice findings on the right.


ORDER

The application to reopen the claim for service connection 
for bilateral hearing loss disability is granted.

Service connection for right ear hearing loss disability is 
granted.

REMAND

The RO denied service connection for bilateral hearing loss 
disability based on the lack of evidence of a nexus between 
the claimed condition and the veteran's military service.  
The veteran asserts that he was on active duty from May 1970 
to February 1972.  The veteran also asserts that he served in 
the Army Reserve.  The claim file contains service medical 
records dated in December 1982 and March 1983 showing the 
veteran as a part of the Individual Ready Reserve (IRR).  
Both records note bilateral hearing loss.  The December 1982 
record contains a note dated in January 1983 stating that the 
veteran was medically disqualified from Class 2 flying duty 
due to his hearing.  In a Report of Medical Examination for 
Disability Evaluation dated in April 1984 the veteran stated 
that he had worked and received compensation for a month of 
service with the U.S. Army IRR as a helicopter pilot in 
January 1983.  A Consultation Sheet associated with a VA 
examination of April 1984 states that the veteran served in 
the Army Reserves since 1972 and he was "recently told that 
he could not continue at reserve status due to his hearing 
impairment."  There are two DD-214's of record showing 
periods of active service from May 1970 to May 1971, and from 
May 1971 to February 1972.  

The Board notes that the RO requested verification of active 
duty service but restricted the inquiry to the period between 
May 1970 and February 1972.  The RO did not request any DD 
214's, if any, from the veteran's IRR service or verification 
of any active duty periods since February 1972.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  Service connection may be 
granted for any disease diagnosed after service when all of 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2003).  Confirmation of the 
veteran's period or periods of active military duty is 
necessary in this case to properly determine if the claimed 
condition was incurred in or aggravated by military service.  
See 38 C.F.R. § 3.203(c) ("When the claimant does not submit 
evidence of service or the evidence submitted does not meet 
the requirements of paragraph (a) of this section . . . the 
Department of Veterans Affairs shall request verification of 
service from the service department.")

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, this issue is 
REMANDED to the RO for the following development.

The RO should confirm all periods of service since 
February 1972, to include active duty for training 
(ACDUTRA).

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board for further 
appellate review.  The veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


